      Case 1:18-cv-01077-KG-JFR Document 117 Filed 03/17/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

LEON HUNT as Personal Representative
ofEstate of JOHN PAUL O’NEAL,
Deceased,BARBARA O’NEAL, and
JEFFREY SHAYNE GOTREAUX,

                     Plaintiffs,

v.                                                     Cause No. 1:18-cv-01077-KG-JFR

JUST IN TIME CARGO, INC., a
California Corporation, Individually and
d/b/a JITC, andLUCAS RICHARD
FODOR, an Individual, and JAMES
YARROW, GLOBAL MAIL, INC.,
DEUTSCHE POST DHL and DHL
INTERNATIONAL GmbH,

                     Defendants.

-CONSOLIDATED WITH-

D. MARIA SCHMIDT as Personal
Representativeof the Estate of JOHN PAUL
O’NEAL, Deceased,

                     Plaintiff,

v.                                                     Cause No. 1:19-cv-01067-KG-JFR

JUST IN TIME CARGO, INC., a
CaliforniaCorporation, Individually and
d/b/a JITC, and LUCAS RICHARD
FODOR, an individual,

                     Defendants.

ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND DEADLINE TO
RESPOND TO D. MARIA SCHMIDT’S MOTION FOR PARTIAL SUMMARY JUDGMENT


      The Court came on to consider Plaintiffs’ Unopposed Motion to Extend Deadline to

Respond to D. Maria Schmidt’s Motion for Partial Summary Judgment and, finding same to be
       Case 1:18-cv-01077-KG-JFR Document 117 Filed 03/17/21 Page 2 of 2




good, hereby GRANTS that motion. Plaintiffs’ time to respond to D. Maria Schmidt’s Motion for

Partial Summary Judgment is hereby extended, with that response now due Friday, April 16, 2021.




                                           UNITED STATES DISTRICT JUDGE

AGREED:

 By: /s/ David J. Jaramillo                             By: /s/ David Houliston
 David J. Jaramillo                                     David Houliston
 Jaramillo Law Firm, Pc                                 Law Offices of David Houliston
 505 Roma Avenue NW                                     7500 Jefferson St. NE, # 106
 Albuquerque, NM 87102                                  Albuquerque, NM 87109
 david@djnmlaw.com                                      david@houlistonlaw.com
                                                        Attorney for Plaintiff
 and                                                    D. Maria Schmidt as PR of
                                                        the Estate of John Paul O’Neal
 Paul “Chip” Ferguson, Jr.
 Jane S. Leger*
 The Ferguson Law Firm, LLP                             By: /s/ Raul P. Sedillo
 350 Pine Street, Suite 1440                            Raul P. Sedillo
 Beaumont, Texas 77701                                  Butt Thornton & Baehr PC
 cferguson@thefergusonlawfirm.com                       P.O. Box 3170
 jleger@thefergusonlawfirm.com                          Albuquerque, NM 87190-3170
 Attorneys for Plaintiffs                               rpsedillo@btblaw.com
 Leon Hunt, as Personal Representative                  Attorney for Defendant
 Of Estate Of John Paul O’Neal, Deceased,               Just in Time Cargo, Inc., and
 Barbara O’Neal, and Jeffrey Shayne Gotreaux,           Lucas Fodor


 By: /s/ Seth L. Sparks                                 By: /s/ Alfred A. Park
 Seth L. Sparks                                         Alfred A. Park
 Rodey, Dickason, Akin & Robb, P.A.                     Park & Associates
 P.O. Box 1888                                          3840 Masthead St. NE
 Albuquerque, New Mexico 87103                          Albuquerque, NM 87109
 SSparks@rodey.com                                      apark@parklawnm.com
 Attorney for Defendant                                 Attorney for Defendant
 Global Mail, Inc., and DHL eCommerce                   James Yarrow
